Citation Nr: 1136215	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to November 1964 and from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims.

In a March 2010 Board decision, the claims were remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denials in a July 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.




Reasons for remand

The Veteran's representative has recently contended that the Appeals Management Center (AMC) did not substantially comply with Board's remand instructions.  See the Appellate Brief Presentation dated August 2011.  In particular, the representative argues that the July 2011 SSOC made no "reference whatsoever to the 'private audiology examination report dated in March 2007'...[which was]...the prime reason for remanding the case in the first place!"  The Veteran's representative acknowledges that not all evidence is required to be mentioned but notes that "inasmuch as the Board specifically stated that the evidence was being remanded without AOJ waiver 'for initial...consideration,' the provisions of 38 C.F.R. § 20.1304(c) and 19.31 apply here, and the AMC's failure does not constitute harmless error."

The Board has thoroughly reviewed the record and agrees with the recent contentions of the Veteran's representative that the AMC failed to substantially comply with the March 2010 Board Remand.  The Remand instructed the RO to review the evidence of record and then readjudicate the appeal; specifically, the Board indicated that the RO should provide the Veteran with a SSOC "that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues."  Notably, however, the July 2011 SSOC failed to reference the March 2007 private audiologist's statement as well as a July 2009 VA audiology consultation note documenting a current diagnosis of bilateral sensorineural hearing loss.  The Board does not dispute that this evidence is pertinent to the Veteran's claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Moreover, the Board notes that the July 2009 VA audiology consultation indicates that the Veteran is diagnosed with bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385 as well as tinnitus.  Additionally, although there is no evidence that the Veteran was diagnosed with hearing loss or tinnitus during his military service, the Board does not dispute the Veteran's contentions of in-service noise exposure as corroborated by the lay statement of a fellow serviceman dated July 2005.  A medical opinion concerning the issue of nexus between current diagnosis and in-service noise exposure is therefore required.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions)

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should arrange for an audiologist with appropriate expertise to review the Veteran's VA claims folder, including a copy of this Remand, and provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus are related to his military service to include his presumed in-service noise exposure.  In providing this opinion, the examiner should note the March 2007 private audiologist's letter as well as the Veteran's assertions of continuity of symptomatology.  If the reviewer determines that an additional examination and/or diagnostic testing are necessary, this should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide clear and thorough rationale for his or her conclusions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

3. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

